Citation Nr: 9929974	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  98-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1964 to November 
1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 decision by the Wilmington, Delaware 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
August 1998.  A statement of the case was mailed to the 
veteran in November 1998.  The veteran's substantive appeal 
was received in November 1998.  In January 1999, the veteran 
testified before a hearing officer at the RO.  In July 1999, 
the veteran testified before a member of the Board at the RO.  



REMAND

In a February 1989 decision letter, the RO denied entitlement 
to service connection for hearing loss.  The veteran was 
provided notice of his procedural and appellate rights; 
however he did not perfect his appeal.  The RO's February 
1989 decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1998).

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  According to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), an RO decision refusing, because of a lack of 
new and material evidence, to reopen a previously and finally 
disallowed claim, after having considered newly presented 
evidence, is another "disallowance" of a claim (the claim to 
reopen) because that claim is not being "allowed."  
Accordingly, the Court held that sections 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1998).

In regard to the term "new and material," the Court has 
stated that "new" evidence means more than evidence which was 
not previously physically of record.  To be "new," additional 
evidence must be more that merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In order for evidence to 
be "material," in Colvin the Court stated that "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  

In Evans, the Court expounded upon the "two-step analysis" 
which must be conducted under 38 U.S.C.A. § 5108 (West 1991) 
as set forth in Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991) in order to determine if new and material evidence has 
been submitted.  First, the Court in Evans stated that it 
must be determined whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material when "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In this case, the Board notes that the last final 
disallowance of record was the RO's February 1989 decision.  
Second, if the evidence is new and material, the Board must 
reopen the claim and review all the evidence of record to 
determine the outcome of the claim on the merits.  The first 
step involves three questions: (1) Is the newly presented 
evidence "new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)? (2) Is it "probative" of 
the issues at hand? (3) If it is new and probative, then, in 
light of all of the evidence of record, is there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed?

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
issued directives to be followed in new and material evidence 
cases.  Specifically, it was stated in Hodge that the test 
created by the Court in Colvin was more restrictive than 
required by 38 C.F.R. § 3.156(a).  The Colvin test, as noted 
above, requires that, in order to reopen a previously denied 
claim, "there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin at 174.  
Whereas 38 C.F.R. § 3.156(a) requires that, to reopen a 
claim, evidence submitted must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  In Colvin, the United States Court of Appeals 
for the Federal Circuit stated that the Court "impermissibly 
replaced the agency's judgment with its own" and "imposed 
on veterans a requirement inconsistent with the general 
character of the underlying statutory scheme for awarding 
veterans' benefits."  Colvin was therefore specifically 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge.  

The United States Court of Appeals for the Federal Circuit in 
Hodge pointed out that the question of materiality was not to 
require that the veteran demonstrate that the new evidence 
would probably change the outcome of the claim, but rather to 
make the record complete.  The United States Court of Appeals 
for the Federal Circuit in Hodge agreed with the Court that 
not every piece of new evidence is "material," but 
expressed concern that some new evidence might well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
even where it will not eventually convince the Board to alter 
the prior final rating decision.  The United States Court of 
Appeals for the Federal Circuit in Hodge further emphasized 
the need for a complete and accurate record.  

Thus, the Board observes that the United States Court of 
Appeals for the Federal Circuit in Hodge directs that the 
parameters of the definition of "new and material" evidence 
as written in 38 C.F.R. § 3.156(a) (1998) be followed as 
opposed to the Court's interpretation in Colvin.  Inasmuch as 
the definition of "new" was not addressed by the United 
States Court of Appeals for the Federal Circuit, it appears 
that guidance in that regard provided by the Court is 
consistent with the controlling regulation.  However, the RO 
and the Board should no longer require that new evidence 
create a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome to reopen the claim.  Rather, the RO 
and the Board should only require that new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim to reopen the claim.   

In this case, the RO considered the veteran's claim to reopen 
under the more restrictive Colvin test.  As such, the Board 
must remand this case for the RO to consider the veteran's 
claim to reopen under the directives of Hodge with regard to 
the definition of "new and material" evidence as written in 
38 C.F.R. § 3.156(a) (1998).  

Further, the Board notes that in Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held that the process for 
reopening claims under the Federal Circuit's holding in 
Hodge, consists of three steps:  the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well-grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well-grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

The Board notes that in the veteran's hearings, he indicated 
that he was treated at the VA Medical Center in Wilmington, 
Delaware for hearing loss.  In Bell v. Derwinski, 2 Vet. App. 
611 (1992) (per curiam order), the Court held that VA has 
constructive notice of VA- generated documents that could 
"reasonably" be expected to be part of the record and that 
such documents are thus constructively part of the record 
before the VA even where they were not actually before the 
adjudicating body.  The Board concludes that all the VA 
records which are not currently in the claims file should be 
obtained.

Thus, in light of Elkins, if the RO reopens the veteran's 
claim, the RO must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well-grounded pursuant to 38 U.S.C.A. § 5107(a); and, 
thereafter, if the claim is well-grounded, the RO should 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the VA Medical Center in 
Wilmington, Delaware.  

2.  The RO should again determine whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for hearing loss in light of 
Hodge and Elkins.  If the RO reopens the 
veteran's claim, the RO should determine 
if the veteran's claim for service 
connection is well-grounded, and, if so, 
if service connection is warranted based 
on the merits of the claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the 


matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



